Case 6:17-cv-00171-PGB-LRH Document 208 Filed 10/15/19 Page 1 of 14 PageID 10442



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


  MIDAMERICA C2L INCORPORATED
  and SECURE ENERGY, INC.,

                        Plaintiffs,

  v.                                                       Case No: 6:17-cv-171-Orl-40LRH

  SIEMENS ENERGY, INC.,

                        Defendant.
                                            /

                                            ORDER

          This cause is before the Court without oral argument on Defendant’s Motion for

  Summary Judgment (Doc. 149 (the “Motion”)), the response (Doc. 161), the reply (Doc.

  166), and the supplemental briefings (Docs. 206, 207) thereto. The Court previously

  denied Plaintiffs’ Motion for Summary Judgment and granted in part Defendant’s Motion.

  (Doc. 203). Upon consideration and review of the record as cited by the parties in their

  respective briefs, the remainder of Defendant’s Motion is due to be granted in part and

  denied in part.

  I.      BACKGROUND 1

          This lawsuit arises out of a contract dispute between Plaintiffs, Secure Energy, Inc.

  (“Secure”), and its subsidiary, MidAmerica C2L, Inc. (“C2L”), (collectively, “Plaintiffs”),

  and Defendant, Siemens Energy, Inc. (“Defendant”). (Doc. 63, ¶¶ 5–8). On December

  24, 2007, Secure and Defendant executed a contract (the “2007 Contract”) requiring


  1    The Court incorporates the factual background as stated in its previous order on
       summary judgment (Doc. 203) and restates only those facts as relevant to the instant
       order.
Case 6:17-cv-00171-PGB-LRH Document 208 Filed 10/15/19 Page 2 of 14 PageID 10443



  Defendant to sell certain equipment to Secure for use at a coal gasification plant located

  in Decatur, Illinois, where Secure planned to operate an industrial facility for the

  conversion of coal into natural gas. (Doc. 146-17; Doc. 169, p. 19, ¶¶ 1, 2). Secure paid

  Defendant approximately $40 million for the equipment. (Doc. 146-1, ¶ 7). Plaintiffs never

  obtained financing or vendor contracts required to proceed with the building of their plant.

  (Doc. 149-2, p. 42; Doc. 149-22, p. 8). Eventually, Plaintiffs abandoned the idea for a

  substitute natural gas plant and adopted a new plan for a plant in either Decatur or West

  Paducah, Kentucky. (Doc. 149-2, p. 73).

         On March 31, 2010, Secure and Defendant executed a contract stating that both

  parties had fulfilled their obligations to each other under the 2007 Contract (“2010

  Completion Agreement”). (Doc. 146-14; Doc. 169, p. 19, ¶ 4). On the same day, Secure

  and Defendant entered into a License and Service Agreement (“2010 License

  Agreement”) whereby Defendant granted Secure a license to use certain of its patented

  technologies for the development, construction, and operation of the Decatur, Illinois, coal

  gasification plant. (Doc. 146-14; Doc. 169, p. 20, ¶ 5). By October 2011, Plaintiffs

  abandoned their plans for the Decatur plant and initiated a new plan to build a coal-to-

  methanol plant in West Paducah. (Doc. 149-9, p. 48).

         On July 18, 2012, the 2010 License Agreement was terminated by mutual

  agreement, and on the same day, C2L and Defendant entered into a new License and

  Service Agreement (“2012 License Agreement”) whereby Defendant granted C2L a

  license to use certain of its technologies for a coal gasification plant in West Paducah,




                                               2
Case 6:17-cv-00171-PGB-LRH Document 208 Filed 10/15/19 Page 3 of 14 PageID 10444



  Kentucky, where C2L would convert coal into methanol. 2 (Docs. 146-9, 146-10, 146-11,

  146-12; Doc. 169, p. 20, ¶ 6). In both the 2010 and 2012 License Agreements,

  Defendant agreed to provide technology, engineering services, technical field

  assistance, training, and performance guarantees relating to the equipment conveyed

  in the 2007 Contract in exchange for a license fee. (Docs. 146-9, 146-10, 146-11, 146-

  12, 146-14). The 2007 Contract, as well as both License Agreements, guaranteed the

  equipment would meet certain performance standards.

         By the end of March 2015, Plaintiffs had suspended business operations and

  stopped paying salaried employees. (Doc. 149-9, p. 100). Plaintiffs’ financial statements

  show that, “[T]he Company has incurred losses since inception,” and that, “The

  Company’s prior losses and other factors raise substantial doubt about the Company’s

  ability to continue as a going concern.” (Doc. 149-5, p. 8, ¶ 13). Plaintiffs were in a

  financial position where they needed to “obtain grants, debt financing or additional equity

  investment” in order to complete their intended project. (Id.).

         On February 2, 2016, Defendant informed Secure that they would be closing the

  fuel gasification division of its business. (Doc. 169, p. 20, ¶ 8). On February 11, 2016,

  Secure demanded rescission of the 2007 Contract and return of all monies paid by

  Secure under the 2007 Contract. (Doc. 149-7, pp. 66–69; Doc. 169, p. 20, ¶ 9). In

  response, on February 17, 2016, Defendant informed Secure that they would not violate




  2   Secure’s attempt to operate a coal gasification plant in Decatur, Illinois, did not come
      to fruition, and in July 2012, Secure’s focus turned to the operation of a plant in West
      Paducah, Kentucky, to convert coal into methanol. (Doc. 63, ¶ 16; Docs. 146-9, 146-
      10, 146-11, 146-12; Doc. 169, p. 20, ¶ 6). Secure also attempted to employ coal
      gasification to manufacture gasoline and fertilizer. The Kentucky plant never
      materialized.



                                               3
Case 6:17-cv-00171-PGB-LRH Document 208 Filed 10/15/19 Page 4 of 14 PageID 10445



  any contractual obligation by its strategic exit from the coal gasification business. (Doc.

  149-7, pp. 70–71; Doc. 169, p. 20, ¶ 10). The parties met on March 2, 2016. (Doc. 169,

  p. 20, ¶ 11). Thereafter, on March 18, 2016, Defendant offered to extend deadlines for

  completion of its performance tests as defined by the 2012 License Agreement from

  December 31, 2015, to December 31, 2021, if Plaintiffs paid the full remaining balance

  of the fee required under the 2012 License Agreement on or before July 1, 2016. (Doc.

  149-7, pp. 72–73; Doc. 169, p. 20, ¶ 12). Plaintiffs rejected Defendant’s offer on March

  31, 2016. (Doc. 149-7, p. 74; Doc. 149-8, pp. 2–3; Doc. 169, p. 20, ¶ 13). On April 14,

  2016, Defendant revoked its offer and demanded payment of a termination fee pursuant

  to the 2012 License Agreement. (Doc. 149-8, pp. 4–6). On April 19, 2016, Defedant

  invoiced C2L for the termination fee. (Doc. 169, p. 20, ¶ 15). In May 2018, Defendant

  closed its coal gasification division. (Id. ¶ 16).

         Plaintiffs maintain that Defendant’s notification in February 2016 that they

  intended to close the fuel gasification of its business constitutes a repudiation of the

  2012 License Agreement. (Doc. 63, ¶ 26; Doc. 169, p. 2).

         Plaintiffs alleged five Counts against Defendant: 3 Breach of Contract (Count I);

  Breach of Warranty of Fitness for Particular Purpose (Count II); Fraudulent

  Misrepresentation – Failure to Disclose Defects in Technology (Count IV); Rescission –

  Fraud (Count V); and Rescission – Lack of Consideration (Count VI). (Id.). Defendant

  counter-sued Plaintiffs for breach of contract arising from Plaintiffs’ failure to render




  3   On September 29, 2017, the Court dismissed Count III after it was voluntarily waived
      by Secure. (Doc. 74).



                                                 4
Case 6:17-cv-00171-PGB-LRH Document 208 Filed 10/15/19 Page 5 of 14 PageID 10446



  payment for the License and Service Agreement as required. (Doc. 75, pp. 20–21). Both

  parties moved for summary judgment. (Docs. 146, 149).

         On July 26, 2019, the Court denied Plaintiffs’ Motion for Summary Judgment,

  granted in part Defendant’s instant Motion as to Counts II, IV, V, and VI, and deferred

  ruling on Count I and its Counterclaim. (Doc. 203). The Court directed the parties to file

  supplemental briefing advising the Court on the issue of “[w]hether there is evidence in

  the record that establishes a direct and proximate cause of damages resulting from the

  alleged breach set forth in Count I of the Complaint.” (Doc. 204). The Court further

  directed the parties to avoid rehashing arguments already addressed in previously-filed

  briefs and issues already decided in previous orders. (Id.). The parties subsequently filed

  their respective supplemental briefing. (Docs. 206, 207). Plaintiffs continued to rely on

  their argument that the non-breaching party does not need to prove its ability to perform

  under the contract in the future and that its damages include “everything Secure spent

  since the beginning of its relationship with Siemens.” (Doc. 206, p. 5). Defendant

  responded to the supplemental briefing by arguing that Plaintiffs failed to—and simply

  cannot—address the issue of direct and proximate causation. (Doc. 207).

  II.    STANDARD OF REVIEW

         A court may only “grant summary judgment if the movant shows that there is no

  genuine dispute as to any material fact and the movant is entitled to judgment as a matter

  of law.” Fed. R. Civ. P. 56(a). The moving party bears the initial burden of “citing to

  particular parts of materials in the record, including depositions, documents,

  electronically stored information, affidavits or declarations, stipulations . . . , admissions,

  interrogatory answers, or other materials” to support its position that it is entitled to




                                                 5
Case 6:17-cv-00171-PGB-LRH Document 208 Filed 10/15/19 Page 6 of 14 PageID 10447



  summary judgment. Fed. R. Civ. P. 56(c)(1)(A). “The burden then shifts to the non-

  moving party, who must go beyond the pleadings, and present affirmative evidence to

  show that a genuine issue of material fact exists.” Porter v. Ray, 461 F.3d 1315, 1320

  (11th Cir. 2006). “The court need consider only the cited materials” when resolving a

  motion for summary judgment. Fed. R. Civ. P. 56(c)(3); see also HRCC, LTD v. Hard

  Rock Café Int’l (USA), Inc., 703 F. App’x 814, 816–17 (11th Cir. 2017) (per curiam)

  (holding that a district court does not err by limiting its review to the evidence cited by

  the parties in their summary judgment briefs). 4

            An issue of fact is “genuine” only if “a reasonable jury could return a verdict for

  the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In

  determining whether a genuine dispute of material fact exists, the Court must read the

  evidence and draw all factual inferences therefrom in the light most favorable to the non-

  moving party and must resolve any reasonable doubts in the non-movant’s favor.

  Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1136 (11th Cir. 2007). Summary judgment

  should only be granted “[w]here the record taken as a whole could not lead a rational

  trier of fact to find for the non-moving party.” Matsushita Elec. Indus. Co., Ltd. v. Zenith

  Radio Corp., 475 U.S. 574, 587 (1986).

  III.      DISCUSSION

            A.     Breach of Contract (Plaintiffs’ Count I)

            Plaintiffs assert that Defendant is in breach of contract under a theory of

  anticipatory repudiation. Specifically, Plaintiffs claim that “[i]n making the strategic



  4      “Unpublished opinions are not controlling authority and are persuasive only insofar as
         their legal analysis warrants.” Bonilla v. Baker Concrete Const., Inc., 487 F.3d 1340,
         1345 (11th Cir. 2007).



                                                 6
Case 6:17-cv-00171-PGB-LRH Document 208 Filed 10/15/19 Page 7 of 14 PageID 10448



  decision to exit the coal gasification market, Siemens has engaged in conduct that

  demonstrates to [Plaintiffs] that Siemens will not honor its obligations under” the 2012

  License Agreement. (Doc. 63, ¶ 26).

         The Court has previously ruled, and the parties agree, that New York law applies

  to Count I. (Doc. 62, p. 4 n.2; Doc. 197, p. 2; Doc. 199, p. 6 n.15). Under New York law,

  “[a]nticipatory repudiation occurs when, before the time for performance has arisen, a

  party to a contract declares his intention not to fulfill a contractual duty.” Lucente v. Int’l

  Bus. Machs. Corp., 310 F.3d 243, 258 (2d Cir. 2002).

          An anticipatory breach of contract—also known as an anticipatory
          repudiation—can be either a statement by the obligor to the obligee
          indicating that the obligor will commit a breach that would of itself give the
          oblige a claim for damages for total breach or a voluntary affirmative act
          which renders the obligor unable or apparently unable to perform without
          such a breach.

  Princes Point LLC v. Muss Dev. LLC, 87 N.E.3d 121, 133 (N.Y. 2017). For an anticipatory

  repudiation to occur, “the expression of intent not to perform by the repudiator must be

  ‘positive and unequivocal.’” Id. (citing Tenavision, Inc. v. Neuman, 45 N.Y.2d 145, 150

  (N.Y. 1978)); see also Rachmani Corp. v. 9 E. 96th St. Apartment Corp., 211 A.D. 2d 262,

  267 (N.Y. App. Div. 1995) (requiring a “definite and final communication of the intention

  to forego performance before the anticipated breach may be the subject of legal action”).

  “Mere expression of difficulty in tendering the required performance, for example, is not

  tantamount to a renunciation of the contract.” Rachmani, 211 A.D. at 267.

         When faced with an anticipatory repudiation, the non-repudiating party has two

  mutually exclusive options: (a) elect to treat the repudiation as an anticipatory breach and

  seek damages for breach of contract, or (b) continue to treat the contract as valid and

  wait to bring suit until the designated time for performance. Lucente, 310 F.3d at 258.




                                                7
Case 6:17-cv-00171-PGB-LRH Document 208 Filed 10/15/19 Page 8 of 14 PageID 10449



  However, the non-repudiating party must make an affirmative decision. Id. He “cannot at

  the same time treat the contract as broken and subsisting,” for “[o]ne course of action

  excludes the other.” Inter-Power of N.Y., Inc. v. Niagara Mohawk Power Corp., 686

  N.Y.S.2d 911, 913 (N.Y. App. Div. 1999).

         Defendant moves for summary judgment on Count I of the Amended Complaint,

  arguing that Plaintiffs cannot show that they were ready, willing, and able to perform under

  the contract. (Doc. 149, pp. 19–21). Put another way, Defendant asserts that Plaintiffs

  cannot show that Defendant’s alleged repudiation caused the stated damages. While an

  anticipatory breach obviates the need for the nonbreaching party to tender performance,

  to recover damages, the nonbreaching party must nonetheless demonstrate that it was

  “ready willing, and able to perform its obligations under the contract” at the time their

  performance would have been due. Inter-Power of N.Y., 686 N.Y.S.2d at 913; see also

  Towers Charter & Marine Corp. v. Cadillac Ins. Co., 894 F.2d 516, 523. 5 This principle is

  merely an application of the general rule that the complaining party must demonstrate

  that the breach caused him injury; “[t]o do this he must prove that he intended to and was

  able to perform when his performance was due.” Scholle v. Cuban-Venezuelan Oil Voting

  Trust, 285 F.2d 318, 320 (2d Cir. 1960).

         According to Plaintiffs’ Amended Complaint, they have been damaged by

  Defendant in the following ways: (1) the equipment and technology purchased under the

  2007 agreement is no longer useful in the intended project and has therefore decreased



  5   Plaintiffs attempt to argue that “ready, willing, and able” is not required in order to
      recover for Defendant’s alleged anticipatory breach. This argument is to no effect. See
      Pesa v. Yoma Dev. Grp., Inc., 18 N.Y.3d 527, 531–32 (N.Y. 2012) (finding the rule
      requiring a showing of “ready, willing, and able” to be supported by common sense
      and to be correct).



                                               8
Case 6:17-cv-00171-PGB-LRH Document 208 Filed 10/15/19 Page 9 of 14 PageID 10450



  in value from $40,298,436.00 to $0; and (2) they can no longer use their equipment, so

  Plaintiffs have been forced to abandon their project for which they expended an additional

  $46 million. (Doc. 63, ¶ 27). Plaintiffs argue in their supplemental briefing that their

  damages include the purchase price of Defendant’s coal gasification equipment and

  technology and additional engineering expenses, about $43 million and $3.9 million

  respectively, because these were expenses paid “in furtherance of developing its project.”

  (Doc. 206, p. 7). As the Court has previously warned, however, Plaintiffs have alleged a

  breach of contract under the theory of anticipatory repudiation and are therefore confined

  to the law in this realm. 6 Plaintiffs must show: (1) Defendant’s repudiated the 2012

  License Agreement; and (2) the repudiation proximately caused Plaintiffs’ damages.

  Instead, Plaintiffs’ supplemental briefing ignored the Court’s previous warnings and

  focused on what seems to the Court to be alternative theories of damages, including

  compensatory damages based on a preceding, irrelevant agreement between the parties.

  Plaintiffs’ seeming attempt at inserting other theories will not impose liability for damages

  on Defendant where causation cannot be proven.

                1.     Causation

         New York law states that an essential element of a breach of contract claim is

  damages caused by the alleged breach. See Bausch & Lomb Inc. v. Bressler, 977 F.2d

  720, 728 (2d Cir. 1992). The plaintiff “must demonstrate that the damages were caused

  by and are directly traceable to the [defendant’s] breach.” Id. at 731 (2d Cir. 1992) (citing

  Kenford Co. v. Cty. of Erie, 67 N.Y.2d 257, 261 (1986) (internal quotations omitted).




  6   The Court has ruled three separate times that Plaintiffs are limited to Count I as
      pleaded for repudiation. (Docs. 137, 154, 204).



                                               9
Case 6:17-cv-00171-PGB-LRH Document 208 Filed 10/15/19 Page 10 of 14 PageID 10451



  Where the ultimate transaction would have failed, and where the plaintiff’s claimed

  damages would have resulted even if no breach occurred, the plaintiff cannot prove that

  their damages resulted from the defendant’s conduct. See Bausch, 977 F.2d at 731

  (affirming the district court judgment because the plaintiff sought “to recover for a loss on

  a transaction separate from the transaction that gave rise to the breach”). A plaintiff

  cannot blame a defendant for breach of contract and collect damages when the damages

  they are claiming to have suffered were not actually caused by any conduct of the

  defendant.

         As Defendants point out, there is no causal relationship between their alleged

  repudiation of the 2012 License Agreement and the damages Plaintiffs seek—the

  purchase price of equipment purchased nine years earlier and under a different contract.

  (Doc. 207, p. 4). Plaintiffs did not have the financing necessary to complete their intended

  project, and their claimed damages—useless equipment and technology—would have

  resulted even if Defendant did not allegedly breach the agreement. (Doc. 149-2, pp. 57–

  59; Doc. 149–10; Doc. 149-11, p. 43; Doc. 149-22, p. 8). Therefore, Plaintiffs cannot prove

  that their damages resulted from Defendant’s alleged conduct. Even after an opportunity

  for supplemental briefing directing the parties to brief the issue of causation of damages,

  Plaintiffs did not offer any record evidence that suggests that, in light of their financial

  standing and nonexistence of their plant, their stated damages were in fact caused by

  Defendant’s alleged breach.

         The finding that Defendant’s conduct did not cause Plaintiffs harm is further

  supported by the fact that Defendant even offered to extend deadlines under the existing

  contract to continue the relationship between the parties and abide by their contractual




                                               10
Case 6:17-cv-00171-PGB-LRH Document 208 Filed 10/15/19 Page 11 of 14 PageID 10452



  obligations. (Doc. 149-7, pp. 70–73; Doc. 207, p. 10). Although Plaintiffs complain of

  Defendant’s unwillingness to perform their end of the bargain, Plaintiffs are unable to

  explain away the fact that they denied Defendant’s offer to extend the deadlines and to

  continue their business relationship a mere few days after what Plaintiffs characterize as

  Defendant’s repudiation of the agreement. (Doc. 149-7, p. 74). Plaintiffs’ rejection of this

  offer evidences their attempt to blame Defendant for losses that Plaintiff was experiencing

  long before the alleged breach occurred. The Court finds that Plaintiffs would have

  incurred the losses they are claiming as contract damages whether or not Defendant

  breached the agreement.

                2.     Ready, Willing, and Able

         Plaintiffs are equally unable to prove that they were ready, willing, and able to

  perform their obligations under the contract when their performance would have been

  due. See Pesa, 18 N.Y.3d at 531–32. (requiring a showing of “ready, willing, and able”).

  Plaintiffs admit, and their financial statements show, that they did not have the necessary

  funding for any iteration of their project and could not pay the past-due license fees under

  the contract. (Doc. 149-2, pp. 54–55; Doc. 149-22, RFA No. 22). Plaintiffs’ argument that

  their performance of the licensing fee payments was not yet due because Defendant

  failed to invoice them misses the point. Plaintiffs need not show that their performance

  under the contract was in fact due, but they are required to prove that they could have

  met their contractual obligations when they ultimately became due. Scholle, 285 F.2d at

  320 (“The party wronged must show, however, that the breach caused his loss. To do this

  he must prove that he intended to and was able to perform when his performance was

  due.”). Plaintiffs’ performance was simply not possible. Plaintiffs’ project was set to fail




                                              11
Case 6:17-cv-00171-PGB-LRH Document 208 Filed 10/15/19 Page 12 of 14 PageID 10453



  before any of Defendant’s alleged conduct occurred. Plaintiffs had already suspended

  business operations and payroll, had “incurred losses since inception,” and were in a

  position where additional debt financing or equity investment was a necessity. (Doc. 149-

  9, p. 100; Doc. 149-5, p. 8, ¶ 13). Plaintiffs were not in any financial condition to perform

  under the terms of the 2012 License and Service Agreement, as evidenced by their

  financial statements and their inability to perform under the two previous agreements

  (2007 and 2010), regardless of Defendant’s alleged breach. (Id. at pp. 56–57). Therefore,

  Plaintiffs have not—and cannot—prove that they were able to perform under the contract

  had Defendant not allegedly breached its obligations.

         The Court finds that Plaintiffs are unable to prove that the damages they seek were

  the direct and proximate result of Defendant’s alleged conduct. Accordingly, summary

  judgment is due to be granted in favor of Defendant as to Plaintiffs’ Count I.

         B.     Defendant’s Counterclaim

         Defendant asserts in its Counterclaim that Plaintiffs are in breach of contract by

  failing to pay the termination fee, as required under the terms of the 2012 License and

  Service Agreement. (Doc. 75, ¶¶ 17–20). Defendant argues that because Plaintiffs could

  not have terminated the 2012 License and Service Agreement pursuant to Defendant’s

  alleged repudiation, the agreement remained enforceable by either party. (Doc. 149, p.

  25). Defendant further argues that Plaintiffs’ failure to pay the past due amounts and the

  termination fee, as required under the agreement, constitutes a breach of contract that

  entitles Defendant to its damages of €11.4 million. (Id.). In response, Plaintiffs argue that

  Defendant did not demand payment for the license or termination fees until after Plaintiffs




                                               12
Case 6:17-cv-00171-PGB-LRH Document 208 Filed 10/15/19 Page 13 of 14 PageID 10454



  properly rescinded the operative agreement due to Defendant’s alleged anticipatory

  repudiation. (Doc. 161, pp. 25–26).

         Defendant moved for summary judgment on this counterclaim. Open issues

  remain regarding the circumstances around which party breached the operative 2012

  License Agreement. Defendant cannot rely on Plaintiffs’ inability to prove an essential

  element of their claim as an argument favoring summary judgment on its own distinct

  counterclaim for breach of contract. Defendant even admits that “[w]hether or not

  [Defendant’s] repudiation occurred is a triable issue.” (Doc. 149, p. 20 n.18). Accordingly,

  summary judgment is due to be denied as to Defendant’s Counterclaim for breach of

  contract.

  IV.    CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1.     Defendant’s Motion for Summary Judgment (Doc. 149) is GRANTED IN

                PART and DENIED IN PART as follows:

                a. Defendant’s Motion for Summary Judgment as to Count I of Plaintiffs’

                   Amended Complaint is GRANTED.

                b. In all other respects, Defendant’s Motion for Summary Judgment is

                   DENIED.

         2.     The Clerk of Court is DIRECTED to enter judgment in favor of Defendant

                Siemens Energy, Inc., as to Count I.

         DONE AND ORDERED in Orlando, Florida on October 15, 2019.




                                              13
Case 6:17-cv-00171-PGB-LRH Document 208 Filed 10/15/19 Page 14 of 14 PageID 10455




  Copies furnished to:

  Counsel of Record
  Unrepresented Parties




                                       14
